                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Gil Kahn, Esq.
                                                           Nevada Bar No. 14220
                                                       3   SNELL & WILMER LLP
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           kdove@swlaw.com
                                                       6   gkahn@swlaw.com
                                                       7   David E. Suchar (MN #0392583)
                                                           John R. Darda (MN #388298)
                                                       8   Bryan R. Freeman (MN #0387154)
                                                           Jevon C. Bindman (MN #0396337)
                                                       9   (Pro hac vice)
                                                      10   MASLON LLP
                                                           3300 Wells Fargo Center
                                                      11   90 South Seventh Street
                                                           Minneapolis, MN 55402-4140
                                                      12   Telephone: (612) 672-8200
             3883 Howard Hughes Parkway, Suite 1100




                                                           Attorneys for Plaintiff
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Freyssinet, Inc.
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                        UNITED STATES DISTRICT COURT
                               L.L.P.




                                                      15
                                                                                             DISTRICT OF NEVADA
                                                      16

                                                      17   FREYSSINET, INC., a Virginia corporation,
                                                                                                          Case No. 2:21-cv-00418-APG-BNW
                                                      18                 Plaintiff,
                                                                                                          JOINT MOTION FOR EXTENSION
                                                      19   v.                                             OF TIME TO FILE RESPONSE TO
                                                                                                          DEFENDANTS APOLLO LIABILITY
                                                      20    BESSO INSURANCE GROUP LTD., a                 CONSORTIUM NUMBER 9984 AND
                                                            United Kingdom company, and CERTAIN           APOLLO SYNDICATE
                                                      21    UNDERWRITERS AT LLOYD’S, LONDON               MANAGEMENT LIMITED’S
                                                            SUBSCRIBING TO BESSO POLICY                   MOTION TO DISMISS PLAINTIFF’S
                                                      22    NUMBER B0595XN5229017, APOLLO                 COMPLAINT
                                                            LIABILITY CONSORTIUM NUMBER 9984,
                                                      23   including APOLLO SYNDICATE                     (SECOND REQUEST)
                                                           MANAGEMENT LIMITED, a United Kingdom
                                                      24   company,

                                                      25
                                                                          Defendants.
                                                      26

                                                      27

                                                      28
                                                       1            Plaintiff Freyssinet, Inc. (“Plaintiff”) and Defendants, Apollo Liability Consortium Number
                                                       2   9984 and Apollo Syndicate Management Limited (the “Apollo Defendants” and collectively with
                                                       3   Plaintiff, the “Parties”), by and through their undersigned counsel, for good cause shown, hereby
                                                       4   jointly move and agree to extend Plaintiff’s deadline to file its response to the Apollo Defendants’
                                                       5   Motion to Dismiss Plaintiff’s Complaint [ECF No. 15] (the “Motion”) an additional seven (7) days
                                                       6   to May 10, 2021, with the following background and for the following reasons:
                                                       7            1.     Apollo Defendants filed the Motion on April 12, 2021 [ECF No. 15].
                                                       8            2.     Plaintiff’s response to the Motion is currently due May 3, 2021.
                                                       9            3.     The Parties have reached an agreement in principle that will obviate the need for
                                                      10   further motion practice but need additional time to formalize their agreement.
                                                      11            4.     On May 3, 2021, the Parties agreed to the extension requested herein.
                                                      12            5.     This is the Parties’ second request for a week-long extension to enable them to
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   finalize their agreement.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14            6.     This extension request is sought in good faith and is not made for the purpose of
                               L.L.P.




                                                      15   delay.
                                                      16   ///
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                          -2-
                                                       1          Therefore, the Parties respectfully request an extension for Plaintiff to file a response to the
                                                       2   Motion to and including May 10, 2021.
                                                       3
                                                            Dated: May 3, 2021                                  Dated: May 3, 2021
                                                       4
                                                            SNELL & WILMER L.L.P.                               BAILEY KENNEDY
                                                       5
                                                            /s/ Kelly H. Dove                                   /s/ Sarah E. Harmon
                                                       6    Kelly H. Dove, Esq.                                 Sarah E. Harmon, Esq.
                                                            Nevada Bar No. 10569                                Nevada Bar No. 8106
                                                       7    Gil Kahn, Esq.                                      Stephanie J. Glantz, Esq.
                                                            Nevada Bar No. 14220                                Nevada Bar No. 14878
                                                       8    3883 Howard Hughes Parkway, Suite 1100              8984 Spanish Ridge Avenue
                                                            Las Vegas, NV 89169                                 Las Vegas, Nevada 89148
                                                       9

                                                      10    MASLON LLP                                          CLYDE & CO US LLP
                                                                                                                Jennifer McKee, Esq.
                                                      11    David E. Suchar (MN #0392583)                       Nevada Bar No. 9624
                                                            John R. Darda (MN #388298)                          3960 Howard Hughes Parkway, Suite 500
                                                      12    Bryan R. Freeman (MN # (#0387154)                   Las Vegas, NV 89169
             3883 Howard Hughes Parkway, Suite 1100




                                                            Jevon C. Bindman (MN #0396337)
                                                            Pro hac vice
Snell & Wilmer




                                                      13                                                        CLYDE & CO US LLP
                    Las Vegas, Nevada 89169




                                                            3300 Wells Fargo Center                             James P. Koelzer, Esq.
                                                            90 South Seventh Street
                         LAW OFFICES

                          702.784.5200




                                                      14                                                        Pro hac vice
                                                            Minneapolis, MN 55402-4140
                               L.L.P.




                                                                                                                Elizabeth L. Musser, Esq.
                                                      15    Telephone: (612) 672-8200                           Pro hac vice
                                                            Attorneys for Plaintiff                             355 South Grand Avenue, Suite 1400
                                                      16
                                                            Freyssinet, Inc.                                    Los Angeles, CA 90071
                                                      17
                                                                                                                Attorneys for Defendants Certain
                                                      18                                                        Underwriters at Lloyd’s, London Subscribing
                                                                                                                to Policy No. B0595XN5229017
                                                      19

                                                      20
                                                                                                         ORDER
                                                      21
                                                                  IT IS ORDERED.
                                                      22
                                                                  DATED: May 4_, 2021.
                                                      23

                                                      24                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                                         2:21-cv-00418-APG-BNW
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
